Citation Nr: 1754377	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-21 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cervical degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1989. 

This matter arises before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The case was certified by the Atlanta, Georgia RO.

In March 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record. The case was remanded in May 2017 for additional development.  That development has taken place and the case is now properly before the Board for appellate review. 

The issue of entitlement to service connection for headaches, to include secondary to a cervical disorder, has been raised by the record, and was referred for action in May 2017, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, cervical degenerative disc disease is related to his military service.


CONCLUSION OF LAW

Cervical disc disease was incurred inservice.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § 3.102 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issue of entitlement to service connection for cervical degenerative disc disease, no further discussion of the VCAA is required with respect to this claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 U.S.C. § 1113 (b); 38 C.F.R. § 3.303 (d).

Service connection generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

After considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for cervical degenerative disc disease.  The Board finds that the evidence in this matter is in equipoise and affords the Veteran the benefit of the doubt.

The Veteran claims he is entitled to service-connection for a cervical spine disability.  His personnel and service treatment records reveal that the appellant served as a petroleum supply specialist in the 82nd Airborne, and it confirms that he earned the parachute badge.  

The Veteran has asserted in both his hearing testimony and written correspondence that he sustained a neck injury as a result of being on jump injuries over an eight year period during which he participated in over 100 jumps.  In his statements the appellant described parachuting multiple times, often with hard landings or jerky chute openings.  The appellant specifically reports his involvement in a June 1984 incident where he injured his left arm, back and neck.  He received a laceration over the left eye and has a scar as a result of the injury.  The service treatment records confirm, in pertinent part, that in June 1984 the appellant reported a neck muscle spasm.  The Veteran's counsel also identified several instances of in service neck injury.

During the hearing the Veteran described having neck pain following incidents which he self-treated with heat and Ibuprofen.  He indicated that he received medical treatment for neck complaints shortly after service but that there were likely no medical records available because the treatment was long ago.  The Board finds that the documentary evidence when coupled with the Veteran's testimony regarding his inservice injury to confirm that he did injure his neck inservice, and he was at risk for such an injury in light of his duties in an airborne division. His testimony is also competent and credible for the purposes of describing cervical spine symptoms during and after service.

While the service treatment records are silent for any other evidence of cervical spine problems including at separation in July 1989, a March 2011 medical opinion by the Veteran's VA attending physician noted that the claimant's degenerative disc disease and arthritis in the neck could be a result of trauma from past parachuting.  

In June 2011 the Veteran was provided a VA examination for several claimed disabilities, including a cervical spinal disability.  In regards to the claimed right foot condition, the examiner noted that "parachute landings can cause significant forces to the joints with hard landings. Twisting injury and multiple hard landings can cause contusion to the cartilage and underlying bone.  These contusions can lead to early onset of arthritis, therefore it is as least as likely as not a result of his multiple hard landings".  Paradoxically the same examiner concluded that these same forces were not responsible for his cervical spinal disability.  The examiner concluded that " It is less likely as not the result of his service activities because he had no injury to his neck. It is likely just age related, from everyday wear over years".  The examiner, however, made no reference to the June 1984 incident.

The Veteran's attending VA physician wrote an additional note in September 2011 reporting the results of the Veteran's MRI.  She again mentioned that the degenerative disc disease and pinched nerve evidenced by the MRI, could be related to the trauma to his back sustained as a paratrooper.  

During a Board directed June 2017 examination, the examiner noted that the claimed condition was less likely as not incurred in or caused by service.  Her rationale for this opinion was the amount of time between the end of service and the Veteran's complaints of neck pain.  She also noted that there were no diagnoses or treatments for a cervical spine disorder while the Veteran was in the military.  The examiner concluded that to render an opinion as to the connection of the Veteran's current spine condition to his military service would be to resort to speculation.  She provided no indication of reasons why she would need to speculate, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner.  She also did not discuss the Veteran's lay statements in sufficient detail. 

In October 2017 an addendum opinion was provided with a short paragraph outlining the Veteran's contentions, but not addressing them.  The addendum also noted that there were no complaints, treatment or diagnosis of a neck problem in the military, except for the June 1984 treatment note.  The examiner's entire opinion rests on the lack of corroborating clinical records.  

The Board assigns greater probative weight to the opinions from the physician who linked the current cervical spine disability to service.  

Although the June 2011 VA examiner determined that the Veteran's cervical spine disorder is not related to service, the Board finds this medical opinion to be of limited probative value as  the examiner appears to have not given any consideration to the lay history of continued symptoms post injury provided by the Veteran.  The examiner also did not account for the presence of a neck injury in service despite the concession that it was entirely possible that his other injuries were caused by general hard landings while jumping. 

The recent June 2017 examiner's opinion required additional clarification because the first opinion contained an inadequate rationale.  Even then the June 2017 examiner failed to justify the opinion offered with a vague discussion of the evidence noted.  The examiner stated that she would have to resort to speculation but failed to explain why or to specifically discuss the Veteran's lay statements and military records.  The Board finds the June 2017 medical opinion, and subsequent October 2017 addendum, to be of limited probative value due to the limited rationale included and failure to fully consider the Veteran's lay statements. 

Given the conflicting medical evidence, coupled with the Veteran's competent and credible lay statements, the Board finds that the evidence for and against the claim is at least in equipoise.  If, by the VA examiner's own admission, repeated hard landings while on jump status could lead to and produce arthritic or degenerative conditions in some of the Veteran's joints, then simply stating that the same is not applicable to the Veteran's cervical spine, without additional rationale against or evidence of intervening injury, is logically inconsistent.  Therefore, reasonable doubt is resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a cervical degenerative disc disease is granted.

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has a cervical disability that was incurred during his active military service.  Thus, service connection for cervical degenerative disc disease is warranted.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. § 3.102, 3.303 (2017); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for cervical degenerative disc disease is granted.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


